DETAILED ACTION
Claims 1-20 are pending.

In view of the Patent Board Decision filed on 10/19/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
The Director of TC 2100 has approved of reopening prosecution by signing below:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.













Claims 1, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 1, 30 of U.S. Patent No. 8,918,785 (hereafter ‘785 patent) in view of Schuba et al. (US Pub. 2010/0251238; hereafter Schuba).

emboldened below.

Instant Application
‘785 patent
1. A computer implemented method for managing a virtual machine network comprising: 
detecting an execution activity associated with execution of a virtual machine instance or a request for executing an execution activity on the virtual machine instance, wherein the execution activity is related to execution on an already fully-instantiated virtual machine instance; 
determining an execution security assessment event from a plurality of execution security assessment events based, at least in part, on the detected execution activity or requested execution activity; and 
	causing performance of a security assessment on the virtual machine instance based, at least in part, on the determined 

	receiving at least one request for execution of a virtual machine network activity;  
	storing virtual machine network assessment profiles, wherein the virtual machine network assessment profiles comprise at least one assessment preference associated with individual security assessment events of a plurality of security assessment events, wherein the individual security assessment events each correspond to a respective activity associated with execution of the virtual machine network or a respective request for execution of a virtual machine network activity, and wherein each assessment preference corresponds to at least one of an assessment timing, an assessment type, or an assessment extent;
	detecting an activity associated with the execution of the virtual machine network or a request for execution of the virtual machine network activity;  
	


	dynamically determining a security assessment event from the plurality of security assessment events based, at least in part, on the detected activity or request;  
	identifying an assessment profile from the stored virtual machine assessment profiles for the security assessment event;  
	determining an assessment preference for the virtual machine network, the assessment preference specified in the identified assessment profile; and 




Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a method of managing a virtual machine network comprising steps of detecting an activity or request, determining a security assessment event, and causing performance of a security assessment on the virtual machine network.  The instant application differs from the ‘785 patent in that the instant application claims the performance of a security assessment is based on the determined security assessment event and at least one respective assessment preference, whereas the ‘785 patent claims the performance of a security assessment is based on the determined assessment preference.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the '785 patent to include the determined security assessment event to perform the security assessment because the at least one assessment preference is associated with individual security assessment events as claimed in ‘785 patent therefore the security assessment event broadly encompasses the assessment preference.  
Furthermore, ‘785 patent does not explicitly disclose wherein the execution activity is related to execution on an already fully-instantiated virtual machine instance.  However, Schuba discloses wherein the execution activity is related to execution on an already fully-instantiated virtual machine instance (par. [0036], “To address security concerns related to virtual machines, the execution of virtual machines on computing system 102 may be managed using introspection techniques that allow exploits of the virtual machines to be detected and analyzed.  In particular, each virtual machine may be monitored during execution for abnormal operation by an introspection module 120 in control domain 108 or another domain; see also par. [0055]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Protas with Schuba’s teaching of the execution activity being related to a fully-instantiated virtual machine instance.  The modification would have been obvious since monitoring of the fully-instantiated virtual machine instances would “… enhance security for applications 142-144 by detecting exploits in applications 142-144 and/or enabling responses to detected exploits” (Schuba, paragraph [0051]).
As per claims 10 and 17, they respectively recite a system and a non-transitory computer-readable medium having similar limitations as claim 1 and are respectively rejected for the same reason above as being unpatentable over claims 1 and 30 respectively of '785 patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

6.	Regarding claim 1, the claim limitations directed to detecting an activity, either execution or request for execution of the activity, on a virtual machine network to determine possible security assessments from the activity detected, as drafted, recite functions that, under its 
            Under Prong 2, this judicial exception is not integrated into a practical application. The claims recite the following additional elements “a data store,” “hardware processor,” “controller,” “non-transitory computer-readable medium,” “on the virtual machine,” “the execution activity is related to execution on an already fully-instantiated virtual machine instance,” and “causing performance of a security assessment of the virtual machine instance based, at least in part, on the determined execution security assessment event and based on at least one respective assessment preference.”  The “a data store,” “hardware processor,” “controller,” and “non-transitory computer-readable medium” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  The limitations “on the virtual machine” and “the execution activity is related to execution on an already fully-instantiated virtual machine instance” generally links the use of the judicial exception to a particular technological 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “a data store,” “hardware processor,” “controller,” “non-transitory computer-readable medium,” “on the virtual machine,” and “the execution activity is related to execution on an already fully-instantiated virtual machine instance” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Furthermore, the limitation “causing performance of a security assessment of the virtual machine instance based, at least in part, on the determined execution security assessment event and based on at least one respective assessment preference” does not require any particular application of the recited “causing” and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  Accordingly, the claims are not patent eligible under 35 USC 101.

Regarding claim 2 further describe the assessment preferences of the security assessment of claim 1, however the limitations in this claim only define features of the assessment and therefore considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Regarding claims 3-6 further describe the step of “causing performance of a security assessment of the virtual machine instance based, at least in part, on the determined execution security assessment event and based on at least one respective assessment preference” which as noted above fails to meaningfully limit the claim because it does not require any particular application of the recited “causing,” and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Therefore, considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Regarding claims 7-9 further describe the steps of obtaining results of the security assessment, determine whether they are satisfactory and storing the results. considering the observation or evaluation of an assessment result based on comparing/evaluating two pieces of information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Regarding claim 10, it is a system claim having similar limitations as claim 1 above and it is therefore rejected under the same rationale above. Further, the additional limitations “a data store” and “a hardware processor” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)). The claim is not patent eligible.

Regarding claims 11, and 14, they are system type claims having similar limitations to claims 7-8 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12 and 13, these claims provide details regarding how the results of the security assessment are utilized to take corrective action and as a result provide integration into practical application. As such, the additional limitations do constitute significantly more than the abstract idea. The claim is patent eligible.

Regarding claims 15 and 16, they describe information (i.e., billing info) regarding the security assessment. These additional limitation represent extrasolution activity because it is a mere nominal or tangential addition amounting to mere data output (see MPEP 2106.05(g)). Even when viewed in combination, the additional elements in this claim do no more than automate the mental process. The claim is not patent eligible.

Regarding claim 17, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. Further, the additional limitation “non-transitory computer-readable medium” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)). The claim is not patent eligible.

Regarding claim 18, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above. 

Regarding claim 19, it is a media/product type claim having similar limitations as claim 17 above, specifically with respect to “determining an execution security assessment event from a plurality of execution security assessment events”. Therefore, it is rejected under the same rationale above. 

Regarding claim 20, the limitations in this claim only describe rewarding a user for the performance of the security assessment. This additional limitation represent extra solution activity because it is a mere nominal or tangential addition amounting to mere data output (see MPEP 2106.05(g)). Even when viewed in combination, the additional elements in this claim do no more than automate the mental process. The claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
/SEEMA S RAO/Director, Art Unit 2100